IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 22, 2009

                                     No. 08-51166                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



UNITED STATES OF AMERICA

                                                   Plaintiff - Appellee
v.

STEPHEN W JOHNSON

                                                   Defendant - Appellant




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:07-CV-428


Before HIGGINBOTHAM, BARKSDALE, and HAYNES, Circuit Judges.
PER CURIAM:*
       Stephen W. Johnson appeals, pro se, a summary judgment granted the
Government. He maintains the evidence was inadequate to establish his tax
liability, including challenging its admissibility.
       “We review de novo the district court’s ruling on a motion for summary
judgment, applying the same legal standard as the district court in the first
instance.” Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-51166

2007). “[W]e must view the facts and the inferences to be drawn from them in
the light most favorable to the nonmoving party”. Wyatt v. Hunt Plywood Co.,
Inc., 297 F.3d 405, 409 (5th Cir. 2002).     “The admissibility of evidence is
governed by the same rules, whether at trial or on summary judgment.” Paz v.
Brush Engineered Materials, Inc, 555 F.3d 383, 387-88 (5th Cir. 2009) (internal
quotation marks and citation omitted). Challenges to admission of evidence are
reviewed for abuse of discretion. Baker v. Canadian National/Ill. Cent. R.R. 536
F.3d 357, 366 (5th Cir. 2008).
      Essentially for the reasons in the district court’s thorough and well-
reasoned opinion of 25 September 2008, the judgment is AFFIRMED.




                                       2